DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 remain pending in the application and have been fully considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 6 – 12, 14 – 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lefeber et al. (US 2016/0069852).
Regarding Claims 1 – 3, 6 – 12, 14 – 17, and 20:
Lefeber et al. teaches a method for determining when to change a lubricating fluid flowing within an apparatus, comprising: monitoring (via 50) the lubricating fluid (12) flowing within the apparatus (100) by passing radiation through the lubricating fluid from a radiation source (14); analyzing (via 428, 430, 434, 338) the lubricating fluid for a presence of particles in the lubricating fluid based on the radiation passing through the lubricating fluid; determining (via 16) a concentration of the particles in the lubricating fluid when the presence of particles is detected; and generating an alert (via 436) to change the lubricating fluid when the concentration of particles in the lubricating fluid exceeds a threshold (paragraphs 0030, 0033, and see Figs 1 – 6 for monitoring apparatus and Fig 7 for calculations).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 – 5, 13, and 18 – 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lefeber et al. (US 2016/0069852) and in view of Kirkpatrick Jr. et al. (US 5,194,910).
Regarding Claims 4 – 5, 13, and 18 – 19:
Lefeber et al. teaches all of the claimed limitations except for the radiation is measured by a spectrometer.
However, Kirkpatrick Jr. et al. teaches a similar lubricant monitoring apparatus that uses a spectrometer (50) go measure the presence of particles (see also Col 11, line 31 – 68).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the spectrometer of Kirkpatrick Jr. et al. in order to use specific wavelengths to measure the quantity and species of the particles present in the oil.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747